

117 HR 4466 IH: National Strategy for the Global Information Domain Act
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4466IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Lynch introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services, Intelligence (Permanent Select), and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish in the Executive Office of the President the Federal Interagency Working Group on the Global Information Domain to develop a national strategy for the global information domain, and for other purposes.1.Short titleThis Act may be cited as the National Strategy for the Global Information Domain Act.2.Federal Interagency Working Group on the Global Information Domain(a)EstablishmentThere is established in the Executive Office of the President a working group to be known as the Federal Interagency Working Group on the Global Information Domain (in this section referred to as the Working Group).(b)Membership(1)In generalThe Working Group shall be composed of no less than six members appointed by the President and chosen from among the following:(A)Members of the National Security Council described or designated by the President under section 101(c)(1) of the National Security Act of 1950 (50 U.S.C. 3021(c)(1)).(B)Any officer described in section 101(c)(2) of the National Security Act of 1950 (50 U.S.C. 3021(c)(2)).(C)Any position identified as a member or regular attendee of the National Security Council in a presidential directive establishing the structure and function of the National Security Council.(2)DesignatesMembers of the Working Group, acting in their official capacity, may designate employees with authority to act on their behalf.(3)ChairpersonThe Chairperson of the Working Group shall be appointed by the President.(c)Director; staff(1)DirectorThe Working Group shall have a Director who shall be appointed by the Chairperson. (2)StaffThe Director may appoint and fix the pay of additional personnel as the Director considers appropriate.(3)DutiesThe duties of the Director and staff shall be to achieve the goals and carry out the duties of the Working Group.(d)National strategy for the Global Information Domain(1)Development of national strategyThe primary goal of the Working Group is to develop a national strategy for the global information domain which shall include, at a minimum the following:(A)A prioritization of the global information domain as an arena for international competition vital to the national security of the United States.(B)A description of how adversarial state and non-state actors are attempting to define and control the global information domain in order to achieve the goals of shaping global opinion and achieving strategic advantage.(C)A description of the critical role of artificial intelligence-enabled malign information in the efforts of adversarial state and non-state actors to achieve the goals described in subparagraph (B).(D)An identification of and prioritization of actions to defend, counter, and compete against malign information operations as a national security threat.(E)As necessary, recommendations for any update to critical infrastructure designations identified by Presidential Policy Directive 21 and a recommendation for the relevant departments and agencies to update sector-specific plans to reflect emerging technologies.(F)A recommendation for organizational structures for national security agencies to counter and compete against the threat.(2)Classified annexThe National Strategy required by paragraph (1) may include a classified annex.(3)DeadlineNot later than 270 days after the date of the enactment of this section, the President shall transmit to Congress the national strategy required by paragraph (1).(e)SunsetThe Working Group shall terminate not later than 3 months after the date on which the national strategy is transmitted pursuant to subsection (d)(1).(f)DefinitionsIn this section:(1)Critical infrastructureThe term critical infrastructure has the meaning given that term in section 1016(e) of the Critical Infrastructures Protection Act of 2001 (42 U.S.C. 5195c(e)). (2)Global information domainThe term global information domain means a sphere of strategic competition in which state and non-state actors create, obtain, fuse, analyze, distort, transfer, exchange, or disseminate information, overtly or covertly, to influence public opinion for national security, geopolitical, or economic purposes.(3)National security agencyThe term national security agency has the meaning given that term in section 681 of the Communications Satellite Act of 1962 (47 U.S.C. 769(a)).